PER CURIAM.
Writ denied.
With the exception of contentions numbered 8, 10, and 11, all of the other contentions of applicant have been previously presented to this court and rejected by it.
They are: 1.) Illegal arrest, search and seizure. See State v. Ryan, 255 La. 398, 231 So.2d 365; 2.) Ineffective assistance of counsel. See State ex rel. Ryan v. Henderson, Docket No. 49,765; 49,586; 51,801, and 51,937; 3.) Error in trial by information. See State ex rel. Ryan v. Henderson, Docket No. 49,456 and 49,764; 4.) Religious discrimination in selecting jurors. State ex rel. Ryan v. Henderson, Docket No. 49,764; 5.) Suppressing evidence favorable to the accused. State ex rel. Ryan v. Henderson, Docket No. 49,764; 6.) “Denying the jury (permission) to ask a question which may pertain to recess (from) which they had just come.” State ex rel. Ryan v. Henderson, Docket No. 49,764; 7.) Prejudicial remarks by district attorney. State ex rel. Ryan v. Henderson, Docket No. 49,764; 9.) An improper verdict was returned. State ex rel. Ryan v. Henderson, Docket No. 50,-816, 51,937; 12.) Accused was penalized for exercising right to jury trial. State ex rel. Ryan v. Henderson, Docket No. 51,937.
We have examined the remaining contentions 1 and find they are without merit under Louisiana Law.

. Contention 8: As to the contention that he was tried by an improper number of jurors; he was charged under La.R.S. 14:69 and tried by the correct number of jurors under Louisiana law.
Contention 10: The resentencing as a multiple offender to 15 years, with credit for time served did not amount to a larger sentence, after one of the multiple convictions was invalidated. See also trial judge’s return.
Contention 11: One of the prior convictions claimed to be a nullity for multiple offender purposes is not null under Louisiana law. See State ex rel. Billiot v. Henderson, 260 La. 1131, 258 So.2d 379 (1971).